EX-99.1 For Additional Information, please contact GS Mortgage Securities Corporation II CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-GC6 Payment Date: 5/12/17 8480 Stagecoach Circle Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/8/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Defeased Loan Detail 28 Depositor Master Servicer Special Servicer Operating Advisor GS Mortgage Securities Corporation II KeyCorp Real Estate Capital Markets, Inc. Rialto Real Estate Fund, LP Trimont Real Estate Advisors, LLC 200 West Street 11501 Outlook Rialto Capital Management, LLC 3500 Lenox Road New York, NY 10282 Suite 300 850 Third Avenue, Suite 16B Suite G1 Overland Park, KS 66211 New York, NY 10022 Atlanta, GA 30326 Contact: Contact: Contact: Leah Nivison Contact: Andy Lindenman Niral Shah Trustadvisor@trimontrea.com Contact: (212) 902-1000 Phone Number: (913) 317-4372 Phone Number: (904) 380-0943 Phone Number: This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance, please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 28 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 36192BAW7 1.282000% 65,525,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 36192BAX5 2.539000% 82,190,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-3 36192BAY3 3.482000% 570,467,000.00 568,320,685.66 0.00 1,649,077.19 0.00 0.00 1,649,077.19 568,320,685.66 34.74% A-AB 36192BAZ0 3.314000% 89,850,000.00 83,761,665.14 1,579,310.11 231,321.80 0.00 0.00 1,810,631.91 82,182,355.03 34.74% A-S 36192BAE7 4.948000% 119,762,000.00 119,762,000.00 0.00 493,818.65 0.00 0.00 493,818.65 119,762,000.00 22.72% B 36192BAG2 5.652293% 63,489,000.00 63,489,000.00 0.00 299,048.71 0.00 0.00 299,048.71 63,489,000.00 16.35% C 36192BAJ6 5.652293% 44,730,000.00 44,730,000.00 0.00 210,689.24 0.00 0.00 210,689.24 44,730,000.00 11.87% D 36192BAL1 5.652293% 49,059,000.00 49,059,000.00 0.00 231,079.89 0.00 0.00 231,079.89 49,059,000.00 6.95% E 36192BAN7 5.000000% 21,644,000.00 21,644,000.00 0.00 90,183.33 0.00 0.00 90,183.33 21,644,000.00 4.77% F 36192BAQ0 5.000000% 11,543,000.00 11,543,000.00 0.00 48,095.83 0.00 0.00 48,095.83 11,543,000.00 3.62% G 36192BAS6 5.000000% 36,073,646.56 36,039,536.00 0.00 150,164.73 0.00 0.00 150,164.73 36,039,536.00 0.00% R 36192BAU1 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,154,332,646.56 998,348,886.80 1,579,310.11 3,403,479.37 0.00 0.00 4,982,789.48 996,769,576.69 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36192BAA5 1.961055% 927,794,000.00 771,844,350.80 1,261,357.98 0.00 1,261,357.98 770,265,040.69 X-B 36192BAC1 0.199360% 226,538,646.56 226,504,536.00 37,630.01 0.00 37,630.01 226,504,536.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 28 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 36192BAW7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 36192BAX5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-3 36192BAY3 996.23761876 0.00000000 2.89074949 0.00000000 0.00000000 996.23761876 A-AB 36192BAZ0 932.23889972 17.57718542 2.57453311 0.00000000 0.00000000 914.66171430 A-S 36192BAE7 1,000.00000000 0.00000000 4.12333336 0.00000000 0.00000000 1,000.00000000 B 36192BAG2 1,000.00000000 0.00000000 4.71024445 0.00000000 0.00000000 1,000.00000000 C 36192BAJ6 1,000.00000000 0.00000000 4.71024458 0.00000000 0.00000000 1,000.00000000 D 36192BAL1 1,000.00000000 0.00000000 4.71024460 0.00000000 0.00000000 1,000.00000000 E 36192BAN7 1,000.00000000 0.00000000 4.16666651 0.00000000 0.00000000 1,000.00000000 F 36192BAQ0 1,000.00000000 0.00000000 4.16666638 0.00000000 0.00000000 1,000.00000000 G 36192BAS6 999.05441886 0.00000000 4.16272665 0.00000000 0.00000000 999.05441886 R 36192BAU1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 36192BAA5 831.91349675 1.35952375 0.00000000 830.21127609 X-B 36192BAC1 999.84942719 0.16610857 0.00000000 999.84942719 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 28 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 998,348,886.80 998,447,492.63 1,579,310.04 0.00 0.00 0.00 996,769,576.69 996,783,003.57 1,579,310.04 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-3 04/01/2017 - 04/30/2017 30 1,649,077.19 0.00 1,649,077.19 0.00 0.00 0.00 1,649,077.19 0.00 A-AB 04/01/2017 - 04/30/2017 30 231,321.80 0.00 231,321.80 0.00 0.00 0.00 231,321.80 0.00 X-A 04/01/2017 - 04/30/2017 30 1,261,357.98 0.00 1,261,357.98 0.00 0.00 0.00 1,261,357.98 0.00 X-B 04/01/2017 - 04/30/2017 30 37,630.01 0.00 37,630.01 0.00 0.00 0.00 37,630.01 0.00 A-S 04/01/2017 - 04/30/2017 30 493,818.65 0.00 493,818.65 0.00 0.00 0.00 493,818.65 0.00 B 04/01/2017 - 04/30/2017 30 299,048.71 0.00 299,048.71 0.00 0.00 0.00 299,048.71 0.00 C 04/01/2017 - 04/30/2017 30 210,689.24 0.00 210,689.24 0.00 0.00 0.00 210,689.24 0.00 D 04/01/2017 - 04/30/2017 30 231,079.89 0.00 231,079.89 0.00 0.00 0.00 231,079.89 0.00 E 04/01/2017 - 04/30/2017 30 90,183.33 0.00 90,183.33 0.00 0.00 0.00 90,183.33 0.00 F 04/01/2017 - 04/30/2017 30 48,095.83 0.00 48,095.83 0.00 0.00 0.00 48,095.83 0.00 G 04/01/2017 - 04/30/2017 30 150,164.73 0.00 150,164.73 0.00 0.00 0.00 150,164.73 98,171.61 Totals 4,702,467.36 0.00 4,702,467.36 0.00 0.00 0.00 4,702,467.36 98,171.61 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 28 Other Required Information Available Distribution Amount (1) 6,281,777.47 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Percentage of Cutoff Date Balance of Loans Remaining 86.35% Amount Amount Effected None Controlling Class Information Controlling Class: G Effective as of: 02/09/2012 Controlling Class Representative: Rialto Real Estate Fund, LP Total Effective as of: 02/09/2012 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 28 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,770,618.36 Master Servicing Fee - KeyCorp Real Estate Capital Markets, Inc. 63,367.22 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 2,703.86 Interest Adjustments 0.00 Certificate Administrator Fee 0.00 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Trust Advisor Fee - Trimont Real Estate Advisors, Inc. 2,079.89 Net Prepayment Interest Shortfall 0.00 Total Fees 68,150.97 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 4,770,618.36 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,579,310.04 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,579,310.04 Payments to Certificateholders & Others: Other: Interest Distribution 4,702,467.36 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,579,310.11 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,281,777.47 Total Funds Collected 6,349,928.40 Total Funds Distributed 6,349,928.44 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Defeased 11 71,281,008.86 7.15 53 5.9344 NAP Defeased 11 71,281,008.86 7.15 53 5.9344 NAP Alabama 1 9,837,222.31 0.99 51 5.9765 1.090000 Industrial 1 6,724,937.77 0.67 51 5.6800 1.430000 Alaska 1 13,990,910.98 1.40 55 6.2700 1.630000 Lodging 19 135,583,473.67 13.60 55 5.9066 2.119140 Arkansas 2 17,074,792.90 1.71 53 5.4074 2.402126 Mixed Use 3 5,346,854.18 0.54 52 5.5856 1.644632 California 4 41,992,449.36 4.21 52 5.8233 1.983222 Mobile Home Park 20 123,624,539.55 12.40 52 5.2826 2.517767 Colorado 1 6,349,375.27 0.64 55 5.9500 1.650000 Multi-Family 15 70,947,467.54 7.12 55 5.8180 1.468568 Connecticut 3 18,789,490.79 1.89 51 5.5734 2.001736 Office 10 161,786,985.36 16.23 52 5.7949 1.133986 Florida 11 133,825,952.30 13.43 52 5.3984 1.848256 Retail 26 402,614,576.63 40.39 53 5.7343 1.640942 Idaho 4 5,561,684.14 0.56 52 6.1250 3.430000 Self Storage 7 18,859,733.11 1.89 52 5.9189 2.161299 Illinois 16 31,385,012.55 3.15 53 5.5648 2.312149 Indiana 1 47,334,509.82 4.75 56 5.8400 1.450000 Totals 112 996,769,576.69 100.00 53 5.7342 1.715606 Kentucky 1 6,329,984.35 0.64 56 6.1500 1.400000 Louisiana 1 16,600,000.00 1.67 56 5.4935 2.080000 Maryland 1 3,987,612.78 0.40 56 6.4000 1.980000 Michigan 6 24,810,819.06 2.49 53 5.6804 2.123486 Minnesota 2 4,807,394.35 0.48 55 5.9500 1.650000 Seasoning Mississippi 1 4,035,885.29 0.40 55 6.1400 1.410000 Nebraska 1 13,072,734.46 1.31 54 6.4500 2.070000 Nevada 3 139,130,433.77 13.96 54 5.8162 1.617981 # of Scheduled % of WAM Weighted New Jersey 1 43,029,246.17 4.32 53 5.9125 0.980000 Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) New York 2 46,895,000.26 4.70 52 5.8535 2.066763 Bal. North Carolina 7 25,813,847.65 2.59 53 5.8702 1.557521 Ohio 7 45,598,972.89 4.57 55 6.1136 1.623206 Defeased 9 71,281,008.86 7.15 53 5.9344 NAP Pennsylvania 5 46,429,158.55 4.66 52 5.4248 1.250754 12 months or less 0 0.00 0.00 0 0.0000 0.000000 South Carolina 4 9,278,381.75 0.93 53 6.0900 1.620000 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 Texas 13 147,923,636.22 14.84 52 5.5356 1.860958 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 Virginia 1 3,077,536.49 0.31 54 6.3600 1.010000 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 West Virginia 1 18,526,523.35 1.86 53 5.9200 0.970000 49 months or greater 58 925,488,567.83 92.85 53 5.7188 1.735378 Totals 112 996,769,576.69 100.00 53 5.7342 1.715606 Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) Defeased 9 71,281,008.86 7.15 53 5.9344 NAP Defeased 9 71,281,008.86 7.15 53 5.9344 NAP 4,999,999 or less 22 75,985,704.46 7.62 53 5.9526 1.688233 109 months or less 58 925,488,567.83 92.85 53 5.7188 1.735378 5,000,000 to 9,999,999 13 92,344,845.19 9.26 53 5.9886 1.699232 110 months or greater 0 0.00 0.00 0 0.0000 0.000000 10,000,000 to 14,999,999 8 101,697,613.96 10.20 53 5.9013 2.018302 15,000,000 to 19,999,999 5 88,408,320.12 8.87 54 5.8813 1.470935 Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 20,000,000 to 29,999,999 1 27,199,139.33 2.73 50 5.1400 1.020000 30,000,000 to 49,999,999 5 217,850,787.65 21.86 53 5.6912 1.719643 50,000,000 to 69,999,999 2 111,840,520.92 11.22 53 5.7158 1.259719 Remaining Amortization Term (ARD and Balloon Loans) 70,000,000 or greater 2 210,161,636.20 21.08 53 5.4639 2.104666 % of Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 Term Loans Balance Bal. (2) Avg DSCR (3) Defeased 9 71,281,008.86 7.15 53 5.9344 NAP Note Rate Interest Only 2 30,053,000.00 3.02 55 5.3655 2.285916 300 months or less 56 895,435,567.83 89.83 53 5.7306 1.716901 Note # of Scheduled % of WAM Weighted 301 months or greater 0 0.00 0.00 0 0.0000 0.000000 Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 Defeased 9 71,281,008.86 7.15 53 5.9344 NAP 4.499% or less 0 0.00 0.00 0 0.0000 0.000000 4.500% to 4.999% 0 0.00 0.00 0 0.0000 0.000000 5.000% to 5.249% 4 173,687,768.11 17.43 51 5.0657 2.217020 5.250% to 5.499% 3 24,136,199.50 2.42 54 5.4443 1.922320 5.500% to 5.749% 8 152,480,149.74 15.30 52 5.6064 1.500003 5.750% to 5.999% 19 412,255,840.37 41.36 54 5.8642 1.562877 6.000% to 6.249% 15 96,663,281.96 9.70 54 6.0974 1.830959 6.250% to 6.499% 8 60,384,876.47 6.06 54 6.3151 1.804284 6.500% or greater 1 5,880,451.68 0.59 52 6.5000 2.660000 Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Age of Most Recent NOI Debt Service Coverage Ratio (3) Age of Most # of Scheduled % of WAM Weighted Debt Service # of Scheduled % of Agg. WAM WAC Weighted Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Defeased 9 71,281,008.86 7.15 53 5.9344 NAP Defeased 9 71,281,008.86 7.15 53 5.9344 NAP Underwriter's Information 0 0.00 0.00 0 0.0000 0.000000 1.29 or less 10 180,802,336.81 18.14 52 5.6559 0.962926 1 year or less 58 925,488,567.83 92.85 53 5.7188 1.735378 1.30-1.39 1 10,551,995.19 1.06 55 5.9640 1.360000 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 1.40-1.49 12 149,755,648.81 15.02 54 5.8623 1.450929 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 1.50-1.59 1 8,475,579.26 0.85 51 5.8100 1.560000 1.60-1.69 9 211,414,535.77 21.21 54 5.9040 1.624932 Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 1.70-1.79 4 49,548,285.76 4.97 51 5.2788 1.733020 1.80-1.89 4 21,975,101.05 2.20 54 6.1444 1.872784 1.90 or greater 17 292,965,085.18 29.39 53 5.5815 2.445884 Totals 67 996,769,576.69 100.00 53 5.7342 1.715606 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10061073 1 RT Reno NV 561,563.51 173,311.23 5.818% N/A 11/6/21 N 115,826,094.30 115,652,783.00 5/6/17 10061066 2 MH Various Various 396,783.86 141,903.34 5.031% N/A 9/6/21 N 94,650,756.54 94,508,853.20 5/6/17 10059081 3 OF Miami FL 267,131.00 84,188.44 5.500% N/A 8/6/21 N 58,283,127.24 58,198,938.80 5/6/17 10060443 4 LO Various Various 266,558.87 118,190.21 5.950% N/A 12/6/21 N 53,759,772.33 53,641,582.12 5/6/17 10061080 5 MF Griffith IN 230,701.18 69,843.22 5.840% N/A 1/6/22 N 47,404,353.04 47,334,509.82 5/6/17 10061060 6 LO Houston TX 216,327.96 86,920.13 5.718% N/A 12/6/21 N 45,399,361.25 45,312,441.12 5/6/17 10061062 7 RT Audubon NJ 212,323.31 63,857.21 5.912% N/A 10/6/21 N 43,093,103.38 43,029,246.17 5/6/17 10059218 8 RT Rochester NY 213,010.10 46,563.91 5.850% N/A 9/6/21 N 43,694,378.87 43,647,814.96 5/6/17 10061064 9 RT Arlington TX 162,413.81 66,603.95 5.050% N/A 7/6/21 N 38,593,379.53 38,526,775.58 5/6/17 10058425 10 RT Lancaster PA 116,701.62 46,376.05 5.140% N/A 7/6/21 N 27,245,515.38 27,199,139.33 5/6/17 10061084 11 OF North Olmsted OH 94,698.08 39,923.26 6.150% N/A 11/1/21 N 18,477,673.57 18,437,750.31 5/1/17 10061083 12 OF Charleston WV 91,532.15 27,291.78 5.920% N/A 10/1/21 N 18,553,815.13 18,526,523.35 5/7/17 10059223 13 OF Los Angeles CA 93,114.02 27,121.96 6.030% N/A 9/6/21 N 18,530,153.77 18,503,031.81 5/6/17 8 10060454 14 MF Various PA 78,554.75 24,558.01 5.760% N/A 12/6/21 N 16,365,572.66 16,341,014.65 5/6/17 10061059 16 LO Cleveland OH 76,023.65 32,428.69 6.083% N/A 12/6/21 N 14,996,035.64 14,963,606.95 5/6/17 10061058 17 RT Baton Rouge LA 75,993.42 0.00 5.494% N/A 1/6/22 N 16,600,000.00 16,600,000.00 5/6/17 10060515 18 RT Fairbanks AK 73,203.61 19,349.17 6.270% N/A 12/6/21 N 14,010,260.15 13,990,910.98 5/6/17 10061071 21 MF Springdale OH 59,591.48 21,215.57 5.460% N/A 7/6/21 N 13,097,027.82 13,075,812.25 5/6/17 10061085 22 LO Miami FL 60,887.90 29,247.23 5.770% N/A 8/1/21 N 12,662,994.13 12,633,746.90 5/1/17 10061081 23 RT Omaha NE 70,360.92 17,668.75 6.450% N/A 11/6/21 N 13,090,403.21 13,072,734.46 5/6/17 10060388 24 LO Various OH 65,653.67 26,700.04 6.250% N/A 12/6/21 N 12,605,505.02 12,578,804.98 5/6/17 10061061 25 RT Reno NV 61,264.39 19,805.46 5.679% N/A 11/6/21 N 12,945,461.04 12,925,655.58 5/6/17 10061063 26 RT Coppell TX 58,590.48 19,655.86 5.620% N/A 8/6/21 N 12,510,421.73 12,490,765.87 5/6/17 10061067 27 RT Hot Springs AR 58,380.41 0.00 5.207% N/A 10/6/21 N 13,453,000.00 13,453,000.00 5/6/17 10061072 28 OF Reno NV 52,558.77 23,209.34 5.964% N/A 12/6/21 N 10,575,204.53 10,551,995.19 5/6/17 10061065 29 OF Huntsville AL 49,066.30 14,625.01 5.976% N/A 8/6/21 N 9,851,847.32 9,837,222.31 5/6/17 10060020 30 RT Various SC 47,155.69 13,379.21 6.090% N/A 10/6/21 N 9,291,760.96 9,278,381.75 5/6/17 10059196 31 MH Spring TX 49,458.76 12,779.08 6.400% N/A 9/6/21 N 9,273,517.35 9,260,738.27 5/6/17 10060514 32 Various New York NY 45,238.51 12,515.21 6.130% N/A 12/6/21 N 8,855,825.51 8,843,310.30 5/6/17 10061086 33 OF Hamden CT 41,098.59 12,941.29 5.810% N/A 8/1/21 N 8,488,520.55 8,475,579.26 5/1/17 10061082 34 OF Dallas TX 37,271.49 12,915.02 5.540% N/A 7/6/21 N 8,073,246.99 8,060,331.97 5/6/17 10060569 35 MH Kannapolis NC 22,894.11 6,487.54 6.040% N/A 1/6/22 N 4,548,497.71 4,542,010.17 5/6/17 10060570 36 MH Raleigh NC 15,568.89 6,681.78 6.040% N/A 1/6/22 N 3,093,156.25 3,086,474.47 5/6/17 10061090 37 LO Lincolnshire IL 38,033.04 16,007.64 6.130% N/A 12/1/21 N 7,445,293.43 7,429,285.79 5/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10061057 38 OF Coral Springs FL 38,423.40 11,059.65 5.992% N/A 1/6/22 N 7,694,297.44 7,683,237.79 5/6/17 10059048 40 IN Brownsville TX 31,880.99 10,482.64 5.680% N/A 8/6/21 N 6,735,420.41 6,724,937.77 5/6/17 10059051 41 SS Shenandoah TX 30,156.86 10,116.99 5.620% N/A 8/6/21 N 6,439,187.77 6,429,070.78 5/6/17 10060725 42 RT Ashland KY 32,486.68 8,879.91 6.150% N/A 1/6/22 N 6,338,864.26 6,329,984.35 5/6/17 10061096 43 MF Pensacola FL 30,704.02 9,203.21 5.870% N/A 1/1/22 N 6,276,800.97 6,267,597.76 5/1/17 10058610 44 OF Dallas TX 28,760.21 9,583.94 5.640% N/A 8/6/21 N 6,119,193.07 6,109,609.13 5/6/17 10059268 45 RT Orange CA 31,895.68 7,981.49 6.500% N/A 9/6/21 N 5,888,433.17 5,880,451.68 5/6/17 10059253 46 MH Temperance MI 29,062.29 7,880.74 6.250% N/A 9/6/21 N 5,579,960.60 5,572,079.86 5/6/17 10059188 47 SS Various ID 28,428.74 8,027.89 6.125% N/A 9/6/21 N 5,569,712.03 5,561,684.14 5/6/17 10058391 48 RT Austin TX 25,420.89 8,834.91 5.550% N/A 6/6/21 N 5,496,408.75 5,487,573.84 5/6/17 10061094 50 Various Chicago IL 26,612.80 10,761.45 6.270% N/A 12/1/21 N 5,093,359.19 5,082,597.74 5/1/17 10059044 51 RT Fayetteville NC 23,456.75 11,267.33 5.770% N/A 8/6/21 N 4,878,352.55 4,867,085.22 5/6/17 10059045 52 RT Sanford NC 22,664.77 10,886.93 5.770% N/A 8/6/21 N 4,713,644.51 4,702,757.58 5/6/17 10059071 53 SS Henderson NV 22,578.49 9,628.57 6.110% N/A 11/1/21 N 4,434,400.10 4,424,771.53 5/1/17 10060842 54 LO Baltimore MD 21,338.88 13,426.90 6.400% N/A 1/6/22 N 4,001,039.68 3,987,612.78 5/1/17 10061092 55 RT D Iberville MS 20,694.72 8,685.17 6.140% N/A 12/1/21 N 4,044,570.46 4,035,885.29 5/1/17 10058596 56 MU Chicago IL 17,761.44 6,529.56 5.350% N/A 8/6/21 N 3,983,873.70 3,977,344.14 5/6/17 10060021 57 SS Little Rock AR 18,588.19 5,171.71 6.150% N/A 10/6/21 N 3,626,964.61 3,621,792.90 5/6/17 10058484 58 MF Chicago IL 15,803.76 5,901.58 5.320% N/A 7/6/21 N 3,564,756.94 3,558,855.36 5/6/17 10058550 59 MH Stonington CT 17,527.35 7,767.55 6.070% N/A 7/6/21 N 3,465,043.82 3,457,276.27 5/6/17 10059079 60 MH Fowlerville MI 17,258.26 6,295.25 5.980% N/A 8/6/21 N 3,463,196.08 3,456,900.83 5/6/17 10059049 61 OF The Woodlands TX 17,646.43 5,185.37 6.020% N/A 8/6/21 N 3,517,559.94 3,512,374.57 5/6/17 10060568 62 MH Winston Salem NC 17,265.60 4,892.59 6.040% N/A 1/6/22 N 3,430,252.21 3,425,359.62 5/6/17 10061095 64 SS Mount Kisco NY 15,988.79 4,770.99 5.900% N/A 12/1/21 N 3,251,956.29 3,247,185.30 5/1/17 10059046 65 RT Tyro NC 13,755.81 8,674.13 5.770% N/A 8/6/21 N 2,860,826.88 2,852,152.75 5/6/17 10061087 66 RT Yorktown VA 16,333.32 4,222.02 6.360% N/A 11/1/21 N 3,081,758.51 3,077,536.49 5/1/17 10060244 67 MH Grapevine TX 15,764.82 4,245.99 6.250% N/A 10/6/21 N 3,026,845.17 3,022,599.18 5/6/17 10058613 68 RT Houston TX 14,680.16 4,501.92 5.890% N/A 8/6/21 N 2,990,865.50 2,986,363.58 5/6/17 10061091 69 RT York PA 14,971.48 4,035.18 6.210% N/A 12/1/21 N 2,893,039.75 2,889,004.57 5/1/17 10060351 70 MH Various TX 15,328.63 3,849.26 6.450% N/A 11/6/21 N 2,851,838.09 2,847,988.83 5/6/17 10060567 73 RT Jacksonville FL 13,805.06 4,052.43 5.933% N/A 1/6/22 N 2,792,192.02 2,788,139.59 5/6/17 10060061 75 MH Hobe Sound FL 12,936.77 4,531.20 6.070% N/A 10/6/21 N 2,557,517.15 2,552,985.95 5/6/17 10058427 76 RT Wilson NC 10,928.02 3,711.00 5.600% N/A 7/6/21 N 2,341,718.85 2,338,007.85 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 4,770,618.36 1,579,310.04 998,348,886.80 996,769,576.69 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 10061073 1 Retail Reno NV 115,652,783.00 14,533,230.87 3,699,209.65 1/1/17 3/31/17 10061066 2 Mobile Home Park Various Various 94,508,853.20 0.00 13,381,665.41 1/1/16 9/30/16 10059081 3 Office Miami FL 58,198,938.80 4,454,700.79 0.00 10060443 4 Lodging Various Various 53,641,582.12 8,490,559.80 0.00 10061080 5 Multi-Family Griffith IN 47,334,509.82 5,619,758.90 0.00 10061060 6 Lodging Houston TX 45,312,441.12 9,662,628.57 0.00 10061062 7 Retail Audubon NJ 43,029,246.17 3,439,138.71 0.00 10059218 8 Retail Rochester NY 43,647,814.96 6,219,344.75 0.00 10061064 9 Retail Arlington TX 38,526,775.58 5,220,435.97 0.00 10058425 10 Retail Lancaster PA 27,199,139.33 3,060,398.42 557,634.89 1/1/17 3/31/17 10061084 11 Office North Olmsted OH 18,437,750.31 2,790,713.81 680,997.73 1/1/17 3/31/17 10061083 12 Office Charleston WV 18,526,523.35 1,566,993.56 0.00 10059223 13 Office Los Angeles CA 18,503,031.81 2,385,992.79 0.00 10060454 14 Multi-Family Various PA 16,341,014.65 1,885,013.24 0.00 10061059 16 Lodging Cleveland OH 14,963,606.95 0.00 0.00 10061058 17 Retail Baton Rouge LA 16,600,000.00 2,106,703.03 0.00 10060515 18 Retail Fairbanks AK 13,990,910.98 1,946,190.15 0.00 10061071 21 Multi-Family Springdale OH 13,075,812.25 0.00 0.00 10061085 22 Lodging Miami FL 12,633,746.90 0.00 3,710,722.94 10/1/15 9/30/16 10061081 23 Retail Omaha NE 13,072,734.46 2,342,443.24 0.00 10060388 24 Lodging Various OH 12,578,804.98 2,325,909.87 0.00 10061061 25 Retail Reno NV 12,925,655.58 1,940,920.79 0.00 10061063 26 Retail Coppell TX 12,490,765.87 1,448,967.18 0.00 10061067 27 Retail Hot Springs AR 13,453,000.00 1,910,897.79 0.00 10061072 28 Office Reno NV 10,551,995.19 1,407,010.31 0.00 10061065 29 Office Huntsville AL 9,837,222.31 954,237.30 0.00 10060020 30 Retail Various SC 9,278,381.75 1,337,377.97 0.00 10059196 31 Mobile Home Park Spring TX 9,260,738.27 0.00 0.00 10060514 32 Various New York NY 8,843,310.30 0.00 0.00 10061086 33 Office Hamden CT 8,475,579.26 1,153,882.15 0.00 10061082 34 Office Dallas TX 8,060,331.97 581,801.42 0.00 10060569 35 Mobile Home Park Kannapolis NC 4,542,010.17 608,387.09 0.00 10060570 36 Mobile Home Park Raleigh NC 3,086,474.47 460,536.81 0.00 10061090 37 Lodging Lincolnshire IL 7,429,285.79 0.00 2,092,391.43 10/1/15 9/30/16 10061057 38 Office Coral Springs FL 7,683,237.79 674,842.53 0.00 10059048 40 Industrial Brownsville TX 6,724,937.77 833,288.19 0.00 10059051 41 Self Storage Shenandoah TX 6,429,070.78 734,021.47 0.00 10060725 42 Retail Ashland KY 6,329,984.35 749,486.00 0.00 10061096 43 Multi-Family Pensacola FL 6,267,597.76 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 10058610 44 Office Dallas TX 6,109,609.13 0.00 0.00 10059268 45 Retail Orange CA 5,880,451.68 1,337,988.21 0.00 10059253 46 Mobile Home Park Temperance MI 5,572,079.86 899,887.90 0.00 10059188 47 Self Storage Various ID 5,561,684.14 1,530,042.82 0.00 10058391 48 Retail Austin TX 5,487,573.84 0.00 0.00 10061094 50 Various Chicago IL 5,082,597.74 0.00 391,493.83 4/1/16 6/30/16 10059044 51 Retail Fayetteville NC 4,867,085.22 603,239.52 0.00 10059045 52 Retail Sanford NC 4,702,757.58 601,423.17 0.00 10059071 53 Self Storage Henderson NV 4,424,771.53 0.00 0.00 10060842 54 Lodging Baltimore MD 3,987,612.78 854,887.19 909,015.63 4/1/16 3/31/17 10061092 55 Retail D Iberville MS 4,035,885.29 522,978.73 0.00 10058596 56 Mixed Use Chicago IL 3,977,344.14 505,957.15 0.00 10060021 57 Self Storage Little Rock AR 3,621,792.90 546,258.07 0.00 10058484 58 Multi-Family Chicago IL 3,558,855.36 405,216.62 0.00 10058550 59 Mobile Home Park Stonington CT 3,457,276.27 516,775.59 0.00 10059079 60 Mobile Home Park Fowlerville MI 3,456,900.83 491,236.59 0.00 10059049 61 Office The Woodlands TX 3,512,374.57 640,540.03 0.00 10060568 62 Mobile Home Park Winston Salem NC 3,425,359.62 611,944.51 0.00 10061095 64 Self Storage Mount Kisco NY 3,247,185.30 406,998.79 0.00 10059046 65 Retail Tyro NC 2,852,152.75 327,871.71 78,946.95 1/1/17 3/31/17 10061087 66 Retail Yorktown VA 3,077,536.49 0.00 213,924.17 1/1/16 9/30/16 10060244 67 Mobile Home Park Grapevine TX 3,022,599.18 418,412.56 0.00 10058613 68 Retail Houston TX 2,986,363.58 454,558.95 0.00 10061091 69 Retail York PA 2,889,004.57 511,504.55 0.00 10060351 70 Mobile Home Park Various TX 2,847,988.83 0.00 0.00 10060567 73 Retail Jacksonville FL 2,788,139.59 425,501.58 0.00 10060061 75 Mobile Home Park Hobe Sound FL 2,552,985.95 550,258.64 136,336.49 1/1/17 3/31/17 10058427 76 Retail Wilson NC 2,338,007.85 234,289.23 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date Total 996,769,576.69 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 28 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 28 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/12/17 0 0 0 0 0 0 0 0 5.734176% 53 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652261% 4/12/17 0 0 0 0 0 0 0 0 5.734210% 54 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652293% 3/10/17 0 0 0 0 0 0 0 0 5.734237% 55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652320% 2/10/17 0 0 0 0 0 0 0 0 5.734281% 56 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652362% 1/12/17 0 0 0 0 0 0 0 0 5.734307% 57 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652387% 12/12/16 0 0 0 0 0 0 0 0 5.734334% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.652412% 11/14/16 0 0 0 0 0 0 0 0 5.736269% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.654354% 10/13/16 0 0 0 0 0 0 0 0 5.736293% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.654377% 9/12/16 0 0 0 0 0 0 0 1 5.736323% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $7,339,669.83 5.654406% 8/12/16 0 0 0 0 0 0 0 2 5.739807% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $6,031,030.29 5.657964% 7/12/16 0 0 0 0 0 0 0 0 5.728602% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.646725% 6/10/16 0 0 0 0 0 0 0 0 5.728624% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.646747% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 28 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 28 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 28 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 28 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 4,661.30 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 28 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate 10059223 13 19,461,760.08 19,442,579.29 6.0300% 6.0300% 12/31/13 Please refer to Servicer Reports for modification comments. 10058608 72 3,000,000.00 3,000,000.00 4.3900% 4.3900% 4/23/15 Please refer to Servicer Reports for modification comments. Totals 22,461,760.08 22,442,579.29 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 28 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust 12/11/15 77 2,263,595.83 390,123.31 3,200,000.00 3,042,705.92 3,026,131.20 2,636,007.89 34,110.56 0.00 0.00 34,110.56 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 2,263,595.83 390,123.31 3,200,000.00 3,042,705.92 3,026,131.20 2,636,007.89 34,110.56 0.00 0.00 34,110.56 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 28 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 12/11/15 77 2,263,595.83 34,110.56 0.00 0.00 0.00 0.00 0.00 34,110.56 0.00 0.00 Totals 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 28 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 28 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 28 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 10061059 16 14,963,606.95 12/6/21 6.083 Full Defeasance 10061071 21 13,075,812.25 7/6/21 5.460 Full Defeasance 10059196 31 9,260,738.27 9/6/21 6.400 Full Defeasance 10060514 32 8,843,310.30 12/6/21 6.130 Full Defeasance 10061096 43 6,267,597.76 1/1/22 5.870 Full Defeasance 10058610 44 6,109,609.13 8/6/21 5.640 Full Defeasance 10058391 48 5,487,573.84 6/6/21 5.550 Full Defeasance 10059071 53 4,424,771.53 11/1/21 6.110 Full Defeasance 10060351 70 2,847,988.83 11/6/21 6.450 Full Defeasance Totals 71,281,008.86 Copyright 2017, Wells Fargo Bank, N.A. Page 28 of 28
